Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the holding” in Line 1 and "the plane" in Line 9.  
Claim 2 recites the limitation "the peripheral rim" in Line 3 and “the periphery” in Line 4.
Claim 6 recites the limitation "the peripheral rim" in Line 3.
Claim 9 recites the limitation "the peripheral rim" in Line 6.
Claim 11 recites the limitations "the peripheral edge" in Line 4 and “the inner side” in Line .
There is insufficient antecedent basis for these limitations in the claims.
Claims 5, 8, 11,  recites the limitations "a middle", “A striking or musical watch”, “a watch case”, “at least one crystal”, “a back”, “a side”. It is not clear if these features are the same as the ones recited in Claim 1 or different ones. For examination purposes, the Examiner will assume that they are the same.
Regarding claims 11 and 13, the phrases "such as" and “likely to be” renders the claims indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raggi et al. (US Patent No. 9,164,487). With regard to Claim 1, Raggi discloses an arrangement for the holding and vibration transmission of an acoustic vibrating membrane (23) in a musical or striking watch (Fig. 3) case (1), the case (1) comprising at least one crystal (5) mounted on a middle (2) and a back (3) mounted on a side opposite the middle (2), wherein the acoustic radiating membrane (23) is held in a portion (Fig. 3) of the watch case (1) by at least one connection part (17, 18) disposed between a peripheral rim of the membrane (23) or an edge element (Fig. 3) of the membrane (23) and a portion (Fig. 3) of the watch case (1) by acting for holding the membrane in a direction parallel to the plane of the watch.
With regard to Claim 2, Raggi discloses the connection part being at least one screw (17) screwed through a threaded opening (Fig. 3) of a portion (Fig. 3) of watch case (1), an inner end of the screw coming to bear against the peripheral rim of the membrane (23) or against an outer portion of the edge element (Fig. 3) fastened on the periphery of the membrane (23).
With regard to Claim 3, Raggi discloses a plurality of connection parts for holding the acoustic radiating membrane (23) being screws (17), and wherein the screws (17) are arranged to each come into contact with the peripheral rim of the membrane (23) or with the edge element (Fig. 3) of the membrane once each screwed through a respective threaded opening (Fig. 3) of a portion (Fig. 3) of watch case (1), the threaded openings (Fig. 3) being regularly distributed around the membrane (23) or the edge element (Fig. 3) of the membrane.
With regard to Claim 4, Raggi discloses the screws (17) being two in number disposed at 180 degrees from one another or three in number disposed at 120 degrees from one another or four in number disposed at 90 degrees from one another.
With regard to Claim 5, Raggi discloses the portion of watch case (1), which comprises the threaded opening or openings (Fig. 3), being the middle (2) of the watch case (1).
With regard to Claim 6, Raggi discloses the connection part being a coil spring (18) disposed between a portion (Fig. 3) of the watch case (1) and the peripheral rim of the membrane (23) or the edge element (Fig. 3) of the membrane (23).
With regard to Claim 7, Raggi discloses a plurality of connection parts for holding the acoustic radiating membrane (23) being coil springs (18) disposed between a portion (Fig. 3) of the watch case (1) and the peripheral rim of the membrane (23) or the edge element (Fig. 3) of the membrane (23), and by being regularly spaced apart from one another on the periphery of the membrane (23) or of the edge element (Fig. 3) of the membrane (23).
With regard to Claim 8, Raggi discloses the portion of the watch case (1) being the middle (2).
With regard to Claim 9, Raggi discloses the acoustic radiating membrane (23) being obtained by an assembly of a first connection part (17), which is a screw, and of a second connection part (18), which is a coil spring, wherein the screw (17) is screwed into a threaded opening (Fig. 3) of a portion (Fig. 3) of the watch case (1), wherein the coil spring (18) is disposed between a portion (Fig. 3) of the watch case (1) and the peripheral rim of the membrane (23) or the edge element (Fig. 3) of the membrane (23), and passed through by the shaft of the screw (17).
With regard to Claim 10, Raggi discloses wherein holding the acoustic radiating membrane (23) is obtained by a plurality of screw (17) and coil spring (18) assemblies regularly spaced around the membrane (23) or the edge element (Fig. 3) of the membrane (23), each screw (17) being screwed into a respective threaded opening (Fig. 3) of the portion of the watch case (1), which is the middle (2).
With regard to Claim 11, Raggi discloses the acoustic radiating membrane (23) having a dome shape with a peripheral edge rising from a dome base of the membrane (23), wherein at least two connection parts, which are screws (17) may be provided each passing through a respective opening (Fig. 3) produced in the peripheral edge of the membrane (23) in order to each be screwed into a respective threaded opening (Fig. 3) of a portion (Fig. 3) of the watch case (1), a head of each screw (17) being located on the inner side of the edge of the dome of the membrane (23), the screws being regularly spaced apart from one another.
With regard to Claim 12, Raggi discloses the striking or musical watch (Fig. 3), which comprises the arrangement of acoustic radiating membrane in the watch case, the case (1) comprising the at least one crystal (5) mounted on the middle (2) and the back (3) mounted on the side opposite the middle (2), wherein the watch (Fig. 3) comprises at least one horological movement (10) with striking mechanism, mounted on a support (6).
With regard to Claim 13, Raggi discloses the striking mechanism comprising at least one gong (12) mounted on a gong carrier (15), the acoustic radiating membrane (23) being compressed or stretched by a connection part (Fig. 5), in order to adapt a frequency of acoustic radiation of the membrane in tune with the note generated by the gong in vibration.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses musical watches, similar to Applicant’s claimed invention, having acoustic vibrating membranes, crystals and connection parts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833